455 F.2d 1381
Edward G. CORELLA, Appellant,v.UNITED STATES of America, Appellee.
No. 71-2617.
United States Court of Appeals,Ninth Circuit.
March 30, 1972.

Appeal from the United States District Court for the Eastern District of California; Bruce R. Thompson, Judge.
Hermann E. Lorenz, Jr., Sacramento, Cal., for appellant.
Dwayne Keyes, U. S. Atty., Richard W. Nichols, Asst. U. S. Atty., Sacramento, Cal., for appellee.
Before HAMLEY, BROWNING and WRIGHT, Circuit Judges.
PER CURIAM:


1
Corella brought this proceeding under 28 U.S.C. Sec. 2255 to set aside his conviction and subsequent probation revocation.  The district court, after holding an evidentiary hearing, determined the factual issues against Corella and, accordingly, entered an order denying the claim.  Corella appeals.


2
We hold that the Government sustained its burden of proving that Corella waived his right to counsel, appointed or retained, at the 1955 and 1959 court appearances despite his testimony to the contrary.  Likewise, we conclude, the Government met its burden of proving that Corella understood the consequences of his plea.  See Yesterday v. United States, 442 F.2d 1020 (9th Cir. 1971).  His argument that the trial court was under a misapprehension as to its powers when it imposed the previously suspended sentence is not supported by the record.  The claim that there was an undue delay in executing the probation revocation warrant is not well taken.  See United States v. Bartholdi, 453 F.2d 1225 (9th Cir. 1972).


3
Affirmed.